Title: James Madison to Joseph C. Cabell, 27 May 1827
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                May 27. 1827
                            
                        
                        (Circular)
                        You already know that Mr Key sent forward his resignation within the prescribed time. I am now to mention to
                            you that I have written to Mr Gallatin a request that he would ascertain and let us know without loss of time, whether a
                            fit successor could be found in G. B. in case it should be necessary to resort thither. I wrote also, at the suggestion of
                            Gen: Cocke, to Mr Brown, American Minister at Paris, asking of him such information as he might be able to obtain from
                            the proper sources, as to the attainments of Mr Moncure Robinson who is understood to have passed the winter in Paris
                            with a view to extend his Mathematical Science. Mr Hassler signified at an early day, a readiness to accept either the
                            mathematical chair or that of Natl. Phily. In writing to Mr Gallatin, who best knows Mr H., I took occasion to request
                            his opinion of his qualifications in those branches of science, as well as of his other fitnesses. Since the resignation
                            of Mr Key became generally known, I have received a letter from Mr Thos, C. Levins of N. Y. who stated that he derived
                            his Scientific education from Professors Playfair, Leslie & Jameson of Edinburgh; That he had taught in Ireland
                            & also in George-town College; referring to persons in the latter for support of his pretensions. Another offer of
                            himself has been received from the Revd. T. C. Clowes of Washington College, Chester town Maryland, who is recommended by
                            Docr. Anderson, Mathematical Professor in Columbia College N. York. In consequence of a letter from Mr Coolidge to
                            Mr Brockenbrough, speaking in very high terms of a german gentleman, now a teacher of mathematics in <Bos>ton, and
                            recommending an enquiry concerning him, of Mr Bowditch & professor Ferrar of the University of Cambridge, I have
                            requested those gentleman to favor us with their information and opinions concerning Mr Francis Grund, the
                            gentleman in question. With respectful salutations
                        
                            
                                James Madison
                            
                        
                    